DETAILED ACTION
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/4/2021 has been entered.  Claims 1-14 and 16-21 are pending in the application.  Claim 15 has been cancelled.  The amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/6/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pawulski (WO 2015007820) in view of Pedersen et al. (US Patent Application Publication No. 2015/0148750).
Regarding claim 1, Pawulski discloses an injection device (see Fig. 1) comprising: 
a. a housing (10) having a longitudinal axis; 
b. an axially-depressible dose button (70); 
c. a dose indicator (140 & 150); 
d. a dose setting mechanism (130, 43, 44, 45, and 80) operatively coupled to said dose indicator (140 & 150) and capable of setting a dose to be ejected from the injection device; and 
e. a spring (90) capable of storing energy necessary for ejecting the dose from the injection device, wherein the spring (90) is coupled to the dose setting mechanism (130, 43, 44, 45, and 80) such that a charging force can be transferred from the dose setting mechanism (130, 43, 44, 45, and 80) to the spring (90) to increase the energy stored by the spring (90); 
wherein the dose setting mechanism (130, 43, 44, 45, and 80) comprises an assembly of three components, including: 
a ratchet ring (130) rotationally and axially locked with respect to said housing (10) (see page 17 lines 15-16), the ratchet ring including a ratchet component (132); 

a dose selector (80) capable of being rotated about said longitudinal axis with respect to said housing (10) to set the dose and including splines (84) for disengaging said ratchet arrangement (see page 22 lines 1-9), 
wherein said ratchet component (132) is capable of interacting with both the splines (84) on the dose selector (80) (see page 17 lines 19-24) and the first set of splines (44) on the drive plate (43, 44, and 45) (note: “interacting” may be interpreted as pressed against).
However, Pawulski fails to disclose that the ratchet component comprises a first pawl capable of interacting with the splines on the dose selector and a second pawl capable of interacting with the first set of splines on the drive plate.
Pedersen discloses an injection device (see Fig. 1) having a dose setting mechanism wherein the ratchet component (20) comprises a first pawl (22) capable of interacting with splines (32) on the dose selector (30) and a second pawl (21) capable of interacting with splines on the drive plate (10). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet component of Pawulski with the pawls of Pedersen in order to create a one-piece ratchet component (rather than a ratchet mechanism engaging three separate pieces 43-45 as in Pawulski) that has an enhanced engagement between the ratchet pawls and the dose selector (see Pedersen paragraph [0059]).

Regarding claim 2, modified Pawulski discloses the injection device of claim 1 substantially as claimed, wherein the dose selector (80) is operatively connectable to the dose indicator (140 & 150) via said ratchet arrangement (formed by 132 and 44) (rotation of the ratchet arrangement 132/44 causes splines 43 to rotate, which causes the dose indicator 140/150 to rotate - see page 17 lines 18-21 and lines 28-31), the ratchet arrangement preventing counterrotation of the dose indicator (140 & 150) during dose setting (see page 17 lines 23-24 and 28-31).

Regarding claim 3, modified Pawulski discloses the injection device of claim 2 substantially as claimed, wherein the ratchet arrangement (132 and 44) is disengageable from the dose selector (80) by axial depression of the dose button (70) (see page 19 lines 27-30).

Regarding claim 4, modified Pawulski discloses the injection device of claim 1 substantially as claimed further comprising an over-torque feature (83 and 45) located between the dose selector (80) and the spring (90), the over-torque feature (83 and 45) being actuatable, when the rotation of the dose selector (80) causes the charging force to exceed a defined limit, to reduce the charging force transferred from the dose selector (80) to the spring (90) (see page 16 lines 15-21).

Regarding claim 5, modified Pawulski discloses the injection device of claim 4 substantially as claimed, wherein the over-torque feature (83 and 45) is capable of 

Regarding claim 6, modified Pawulski discloses the injection device of claim 4 substantially as claimed, wherein the over-torque feature (83 and 45) comprises a ratchet arrangement between said drive plate (43, 44, and 45) and said dose selector (80) (see page 16 lines 15-21).

Regarding claim 7, modified Pawulski discloses the injection device of claim 4 substantially as claimed wherein the ratchet arrangement (132 and 44) comprises a ratchet pawl (83) on said dose selector (80) and a second set of splines (45) on said drive plate (43, 44, and 45).

Regarding claim 8, modified Pawulski discloses the injection device of claim 1 substantially as claimed wherein the spring (90) is a torsion spring and the charging force transferred to the spring (90) is a charging torque (see page 19 lines 23-25).

Regarding claim 9, modified Pawulski discloses the injection device of claim 1 substantially as claimed, further comprising a drive assembly (40) having a rotational to axial coupling (see page 15 lines 6-7), wherein the drive assembly (40) is rotationally 

Regarding claim 10, modified Pawulski discloses the injection device of claim 1 substantially as claimed, wherein the spring (90) is fixed at one end to said housing (10) and fixed at the other end to a rotatable drive sleeve (40) (see page 16 lines 24-26).

Regarding claim 11, modified Pawulski discloses the injection device of claim 10 substantially as claimed wherein the drive plate (43, 44, and 45) further comprises a second set of splines (45) for engaging and turning said drive sleeve (40) (rotation of dose selector 80 causes splines 45 to rotate which rotates sleeve 40 - see page 16 lines 15-21).

Regarding claim 12, modified Pawulski discloses the injection device of claim 11 substantially as claimed, wherein the drive plate (43, 44, and 45) further comprises a third set of splines (45) for engaging a drive assembly (40) (rotation of dose selector 80 causes splines 45 to rotate which rotates drive assembly 40 - see page 16 lines 15-21).

Regarding claim 13, modified Pawulski discloses the injection device of claim 1 substantially as claimed, wherein the dose indicator (140 & 150) comprises a number sleeve (see page 17 lines 31-33 and page 18 lines 15-16).

Regarding claim 14, modified Pawulski discloses the injection device of claim 13 substantially as claimed, wherein said ratchet ring (130) includes a rotary endstop (133) (cam profile 133 connects 130 to 140, so limiting rotation of 130 limits rotation of 140 via 133) for said number sleeve (140 & 150).

Regarding claim 16, modified Pawulski discloses the injection device of claim 1 substantially as claimed, wherein said first pawl (22 of Pedersen - see modifications of claim 1 above) and second pawl (21 of Pedersen - see modifications of claim 1 above) are provided on a single ratchet arm (see annotated Pedersen Fig. 3 below).

    PNG
    media_image1.png
    384
    471
    media_image1.png
    Greyscale


Regarding claim 17, modified Pawulski discloses the injection device of claim 16 substantially as claimed, wherein said ratchet arm (see annotated Fig. 3 of Pedersen above) is radially-moveable (see Pedersen paragraph [0062] - see modifications of claim 11 above).

Regarding claim 18, modified Pawulski discloses the injection device of claim 1 substantially as claimed further comprising a medicament container (170).

Regarding claim 19, modified Pawulski discloses the injection device of claim 18 substantially as claimed wherein the medicament container (170) comprises a pre-filled syringe or cartridge (170 is a cartridge) (note: only one of a “pre-filled syringe” or a “cartridge” is required by this claim).

Regarding claim 20, modified Pawulski discloses the injection device of claim 18 substantially as claimed further comprising a medicament contained in the medicament container (170) (see page 6 line 30).

Regarding claim 21, modified Pawulski discloses the injection device of claim 20 substantially as claimed, wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, .

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
	The Applicant argues that the Pawulski reference does not include a dose selector with “splines for disengaging said ratchet arrangement” as recited in claim 1.  In response, the Examiner interprets that ratchet 84 on dose selector 80 can be interpreted as “splines for disengaging said ratchet arrangement (ratchet arrangement formed by first set of splines 44 on drive plate 43/44/45 and ratchet component 132)”.  Pawulski discloses that when splines 84 are disengaged, the driver 40 (and therefore the entire drive plate 43/44/45 which is a part of the driver 40) disengages from ratchet component 132 and is therefore free to rotate (see Pawulski page 22 lines 1-9).
	The Applicant also argues that there is no teaching or motivation to modify the Pawulski reference with the features of the Pedersen reference because the Pawulski reference does not disclose decrementing the dose and instead discloses that there are features to prevent dose decrementing, therefore the modification to include features of Pedersen would require significant redesign to the device of Pawulski.  In response, the Pawulski reference does discuss decrementing the dose in the form of “dose setting and dose correction”, referenced on page 17-18 of the Pawulski reference.  Pawulski also mentions dose decrementing on page 21, stating “the dose number is increased or reduced as the dosage selector 80 is rotated”.  The Examiner interprets that the citation user manually rotates the dose selector, not when the device is untouched.  Therefore, the Examiner respectfully disagrees with the Applicant’s interpretation that the Pawulski device is not capable of decrementing the dose.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783